         Case 1:19-cv-10326-JMF Document 83 Filed 03/25/21 Page 1 of 1


                                                                      USDC SONY
                                                                      DOCUl\,1ENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC#:
------------------------------------------------------------X         DATE F-IL-E-D:-3-===--'}1--..,25-=-1+-;)-W-\
VICKY RONGLEY WILLARD, individually and
On behalf of All Others Similarly Situated,
                             Plaintiff,
              -against-                                                   19   CIVIL l 0326 (JMF)

                                                                               JUDGMENT
UP FINTECH HOLDING LIMITED, TIANHUA
WU, JOHN FEI ZENG, YONGGANG LIU, LEI
FANG, DA YID ERIC FRIEDLAND, VINCENT
CHUN HUNG CHEUNG, BINS ENT ANG, XIN
FAN, JIAN LIU, XIAN WANG, CITIGROUP
GLOBAL MARKETS INC., DEUTSCHE BANK
SECURITIES INC., AMTD GLOBAL MARKETS
LIMITED, CHINA MERCHANTS SECURITIES
(HK) CO., LIMITED, and TOP CAPITAL
PARTNERS LIMITED,
                         Defendants.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated March 17, 2021, and the Court's Order dated

March 25, 2021, Defendants' motion to dismiss is GRANTED, and pursuant to Federal Rule of

Civil Procedure 41 (a)(I)(A)(ii), Plaintiff and Defendants by and through undersigned counsel,

have stipulated that this action and all claims and defenses asserted therein be dismissed without

prejudice. Each party shall bear their own fees and costs. Judgment is hereby entered for the

defendants; accordingly, the case is closed.

Dated: New York, New York
       March 25, 2021

                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:

                                                                      ~
